COWART, Judge.
From the record on appeal, the briefs of the parties, and oral argument, it is clear as a matter of law (1) that appellants’ two applications to appellee Department of Natural Resources for authorization to erect structures at coastal locations (§ 161.-053(5)(a), Fla.Stat.) were made as required by law; (2) that the application in case number 86-1154 was complete as of May 15, 1985; (3) that the application in case number 86-1155 was complete as of July 11, 1985; (4) that there is no substantial competent evidence supporting any finding that the applications were not complete until November 26, 1985; (5) that the application in neither case was approved or denied by the Department within ninety days of receipt of all requested additional information; and (6) that by virtue of section 120.-60(2), Florida Statutes, both applications are deemed approved. Accordingly, the Department’s final order dated June 6, 1986, denying appellants’ applications, is reversed and set aside and this cause is remanded with instructions to the Department to forthwith issue all documents necessary to evidence said approval and to authorize the erection of said structures.
REVERSED and REMANDED.
DAUKSCH and ORFINGER, JJ., concur.